Citation Nr: 0517958	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  99-22 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to July 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a left knee, right knee or left 
ankle disability medically linked to either an injury or 
disease incurred during active service.

3.  The veteran was given notice of a scheduled VA 
examination at his last known address in March 2005.  The 
notice was not returned as undeliverable and the record does 
not contain any other plausible current address.


CONCLUSION OF LAW

1.  A chronic left knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  A chronic right knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  A chronic left ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
disabilities of both knees and of his left ankle.  He asserts 
that he injured his knees in a basketball game during service 
and that as a consequence of his knee pain, he developed left 
ankle pain.  The veteran testified before the Board via video 
conferencing in June 2003 that he currently received 
treatment at a VA medical facility, that he had never been 
told that his knee pain caused his ankle pain, and that he 
did not believe a diagnosis of arthritis was accurate.  The 
veteran also testified that following his discharge from 
service he first began experiencing knee and ankle pain in 
approximately 1980.  He stated that he began treatment at a 
private medical facility at that time.

The veteran's service medical records show that he sought 
treatment for right knee pain in March 1976 and advised the 
treating medical personnel of a pre-service injury to the 
right leg; that he injured his left leg in June 1976 when 
playing basketball and was treated for several months for a 
hematoma that formed on the lower portion of the left leg; 
that he had complaints of joint aches and swelling, 
especially in the right ankle and knees, in September 1976 
with preliminary testing positive for rheumatoid arthritis; 
and, that the veteran had a contusion to the left heel when 
he fell from a building in March 1977.  Upon discharge 
examination in June 1977, the veteran was not found to have 
knee or ankles disabilities, but it was noted that he injured 
his left knee in June 1976 and complained of pain and 
decreased range of motion.

Private treatment records dated in 1998 do not reflect any 
complaints of knee or ankle pain.  Unfortunately, private 
treatment records dated prior to 1990 were destroyed by the 
health care provider and there are no treatment records 
reflective of the treatment the veteran states that he 
received in the 1980's.

VA treatment records show complaints of knee and ankle pain 
with only diagnostic impressions of chronic pain rendered.  
X-rays performed in January 1999 of the right knee and left 
ankle do not show any abnormalities.  The veteran is 
prescribed various medications for pain and swelling in his 
lower extremities.

The veteran was scheduled for a VA examination in March 2005.  
He was sent a notice of the scheduled examination to his last 
known address of record, which is the same address to which 
previous correspondence, including notice of the video 
conference in June 2003 that he attended, was sent.  
Unfortunately, the veteran did not present for the scheduled 
examination and has not advised VA of the reason why he did 
not attend the examination nor of a change of address.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The record includes evidence of possible arthritis during 
service.  Because arthritis is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a), service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that such 
a disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
July 1977, the evidence must show that a chronic disease 
manifest to a degree of ten percent by July 1978 in order for 
service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

Given the evidence as outlined above, the Board finds that 
although the veteran had complaints of knee and ankle pain 
during his period of service and was treated for various 
injuries during that time period, he was not found to have 
chronic knee or ankle disabilities upon discharge from 
service.  The veteran has current complaints of bilateral 
knee and left ankle pain, however, the medical evidence of 
record does not reflect the etiology of the complaints and/or 
link current complaints to injuries sustained during active 
service.  It is unfortunate that treatment records prior to 
1990 are unavailable, but the Board notes that the veteran 
testified that he first sought treatment after his discharge 
from service in approximately 1980 so the unavailable records 
are not the bar to a possible grant of entitlement to 
benefits on a presumptive basis because the veteran does not 
assert that treatment began within one year of discharge from 
service.  

The Board acknowledges that the unavailable private treatment 
records may have been useful in determining the etiology of 
the complaints made at that time, but the absence of those 
records does not preclude the veteran from substantiating his 
claims.  For example, a current VA examination report could 
be useful in such endeavor.  Consequently, given the record 
as it stands, service connection for a left knee, a right 
knee, and for a left ankle disability must be denied as there 
is no medical evidence linking current complaints to the 
veteran's period of active service.  The veteran's 
statements, standing on their own, are insufficient to 
establish such a relationship.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (Laypersons are not competent to 
offer medical opinions).


Veterans Claims Assistance Act

The Board has considered the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)), which includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claims here on appeal has proceeded in 
accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made in June 1999, long before the VCAA was 
enacted, and the VCAA notice was first given to the veteran 
in July 2002.  Fortunately, the Court acknowledged in 
Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in July 2002 and again in April 2004.  
Additionally, 38 C.F.R. § 3.159 was set out verbatim in a 
January 2003 Supplemental Statement of the Case and again in 
an April 2005 Supplemental Statement of the Case.  The Board 
finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. § 5103 
in that he was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of VA and 
the veteran in obtaining evidence.  The letters stated that 
(1) the evidence needed to substantiate the veteran's claims 
was, among other things, evidence that the veteran currently 
had a disability as a result of an in-service injury or 
disease, (2) VA would obtain relevant records from any 
Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The supplemental statements of the 
case gave the veteran notice of the "fourth element" 
required under the VCAA that he should advise VA if there is 
any other evidence or information that will support his 
claims.  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done -notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and scheduling him for a physical 
examination to determine the etiology of current 
disabilities.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, he advised VA in December 2002 and again in February 
2003 that he did not have any additional evidence to submit. 
Furthermore, the veteran testified before the Board in June 
2003.

The veteran's representative requested in its June 2005 
Informal Brief that this appeal be remanded so that VA can 
determine whether the veteran has moved in an effort to 
determine why the veteran did not appear for the VA 
examination scheduled in March 2005.  The Board notes that, 
"[i]n the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him.  It is only where a 
file discloses other possible and plausible addresses that 
an attempt should be made to locate him at the alternate 
known address before finding abandonment of a previously 
adjudicated benefit."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993) (emphasis in original).

The record clearly shows that the veteran was given notice of 
the scheduled examination at his last known address of 
record, that the correspondence was not returned as 
undeliverable, and that notice previously sent to that 
address is presumed to have been received as the veteran 
attended the June 2003 video conference that he was notified 
of at the address of record.  The claims folder does not 
include any other possible or plausible current address so as 
to require VA to make an attempt to investigate the reason 
why the veteran did not attend the schedule examination as 
suggested by the veteran's representative.

The notice supplied to the veteran in March 2005 
reflects that, "[f]ailure to report may adversely 
affect the benefits now being received or potential 
benefits in the future."  As such, the Board finds that 
the veteran was properly advised of his responsibility 
to report for the scheduled examination and that a 
denial of benefits sought is appropriate based on the 
record as it stands.  See 38 C.F.R. §§ 3.158 and 3.655.  

Additionally, the veteran's representative requests that this 
appeal be remanded to make further attempts to locate private 
treatment records, citing VA's heightened duty to assist when 
records in the custody of Federal agencies are unavailable.  
The Board finds that this request cannot be granted because 
the record clearly shows that VA made attempts to obtain 
private treatment records and was advised that the records 
were destroyed.  The veteran has not identified any 
additional records nor an alternative source for the 
destroyed records.  As such, the Board finds that VA has made 
all efforts to obtain the evidence identified and there is 
nothing that could be further done by VA upon remand to 
obtain the records that were destroyed.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  The Board 
notes in this regard that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left ankle disability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


